UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7650



WILLIAM S. PARKER,

                                              Plaintiff - Appellant,

          versus


ROY W. CHERRY, Superintendent; E.      TAYLOR,
Captain; S. REEVES, Sergeant; A.       WILLIS,
Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1345-AM)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William S. Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William S. Parker appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. §

1915A(b) (2000).   We have reviewed the record and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court.       See Parker v. Cherry, No. CA-02-

1345-AM (E.D. Va. Sept. 23, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2